Citation Nr: 0033559	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  94-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an increased disability evaluation rating 
for the residuals of frozen feet, rated as 10 percent 
disabling prior to January 12, 1998.

2.  Entitlement to an increased disability evaluation rating 
for the residuals of frozen right foot, currently rated as 20 
percent disabling.

3.  Entitlement to an increased disability evaluation rating 
for the residuals of frozen left foot, currently rated as 20 
percent disabling.

4.  Entitlement to an increased disability evaluation rating 
for the residuals of a right shoulder injury with muscular 
atrophy and weakness, currently rated as 20 percent 
disabling.

5.  Entitlement to a compensable disability evaluation rating 
for traumatic arthritis of the left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from June 1942 to October 1945.  He was a prisoner of war 
(POW) of the German government from July 1944 to May 1945.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's frostbite of the 
feet was not manifested by persistent moderate swelling, 
tenderness, redness, etc.

2.  Subsequent to January 12, 1998, the residuals of cold 
injury to the feet consist of subjective complaints of 
swelling and pain with objective evidence of nail 
abnormalities, color changes, locally impaired sensation, and 
questionable hyperhidrosis of the feet.

3.  The veteran's service-connected right shoulder disability 
is manifested by complaints of pain and examination findings 
of tenderness, slight atrophy and moderately restricted range 
of motion.

4.  The left shoulder disability is manifested primarily by 
complaints of pain and X-ray evidence of minimal degenerative 
changes; and is productive of mild impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of frozen feet prior to January 12, 1998, have 
not been met.  38 U.S.C.A. 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7122 (effective prior to January 
12, and August 13, 1998). 

2.  The criteria for a 30 percent evaluation for residuals of 
frostbite to the left foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122 (2000).

3.  The criteria for a 30 percent evaluation for residuals of 
frostbite to the right foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective prior to 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122 (2000).

4.  A disability rating greater than 20 percent for the 
residuals of a right shoulder injury with muscular atrophy 
and weakness, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 
5200, 5201, 5202, 5203, 5302 (1996); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Codes 5010, 5200, 5201, 5202, 5203 5302 
(2000).

5.  The criteria for a rating of 10 percent for traumatic 
arthritis of the left shoulder, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 4.56, 4.59, 
4.73, Diagnostic Codes 5010, 5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Frozen Feet

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Based on the veteran's report of in-service cold injury to 
the feet, an October 1988 rating decision granted service 
connection for the residuals of frozen feet, and assigned a 
noncompensable evaluation Diagnostic Code 7122.  An August 
1990 rating action increased the evaluation to 10 percent 
disabling.  A July 2000 rating action assigned a 20 percent 
rating separately for each foot, effective January 12, 1998.  
Even though the RO increased the schedular rating for the 
veteran's disabilities during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for cold injury 
residuals, effective January 12, 1998.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral frozen feet or chilblains.  The next 
higher evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  

A comprehensive review of the record demonstrates that prior 
to January 12, 1998, the veteran's service-connected cold 
injury was manifested by no more than mild symptoms and 
chilblains consistent with the 10 percent evaluation in 
effect at that time.  At private examination in February 
1996, the veteran reported that he had long standing problems 
with his feet including irritable eruptions that often 
fissured.  On examination, there was diffuse fine scaling on 
the soles of the feet particularly in the heel area.  There 
was some erythema and fissuring in the metatarsal areas.  All 
of the nails showed thick dystrophy with discoloration, 
thickening and crumbling.  The diagnoses included eczematous 
foot eruption, rule out tinea pedis with associated 
onychomycosis.  

In August 1997, the veteran underwent VA examination.  The 
examiner reported that there were no residuals on physical or 
X-ray examination related to the veteran's feet.  On 
examination, there was no reported swelling of the feet.  
There were no problems with ranges of motion of the feet.  
Still further, there were no neurological abnormalities.  
While the veteran reported pain at the time of VA 
examinations performed during the claim prior to January 12, 
1998, his feet never showed redness or swelling.  In this 
regard, the Board finds that the veteran's disability picture 
attributable to his bilateral residuals of frozen feet most 
nearly approximated those criteria for a 10 percent 
evaluation under the criteria in effect prior to January 12, 
1998.  38 C.F.R. 4.7.

However, the Board finds that the evidence supports a 30 
percent evaluation for each foot effective January 12, 1998.  
As noted, when there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities of affected parts, a 30 percent evaluation is 
warranted.  In this regard, as shown in the March 1999 VA 
examination report, the veteran has a fungal infection on all 
toenails and paresthesia, in addition to credible complaints 
of pain.  Moreover, the skin appeared cool to the touch on 
some occasions, and there has been some evidence of sweaty 
feet (hyperhidrosis).  The soles of the feet were described 
as flushed.  There was cold sensitization and calluses noted 
on examination.  The examiner indicated there was evidence of 
vascular reflex.  

At VA examination in April 2000, the veteran was able to move 
all toes freely.  He had good passive range of motion.  On 
active motion dorsal flexion to the right and left was 20 
degrees.  Plantar flexion to the left and right was 20 
degrees.  There was pain and tenderness of the left foot 
during inversion causing left hip pain.  There were calluses 
on the medial aspect of the bilateral great toes.  There was 
scaling and flakiness along the lateral part of the feet 
bilaterally.  There was thickening and yellow discoloration 
of all nails.  These symptoms comport with a 30 percent 
evaluation for residuals of a cold injury.  However, while 
these symptoms were most recently noted, the veteran does not 
have any tissue loss, let alone loss of toes or parts.  Thus, 
the Board finds that the evidence is against the assignment 
of a 50 percent evaluation under the old criteria.

II.  Right Shoulder

An October 1987 VA examination report shows that the veteran 
reported that he was hit with the butt of a rifle in the 
right shoulder while a POW.  Over the years, the pain became 
more severe.  Muscular atrophy and weakness was noted about 
the right shoulder girdle.  A November 1987 rating action 
granted service connection for the residuals of a right 
shoulder injury with muscular atrophy and weakness, assigning 
a 20 percent disability rating under diagnostic code 5202.  
In an October 1988 rating action the RO included diagnostic 
code 5010 which considers arthritis due to trauma.  

The RO in a June 1997 rating action included Diagnostic Code 
5302 in the evaluation of the right shoulder.  This 
diagnostic code considers muscle impairment.  The schedular 
criteria by which muscle impairment is rated changed during 
the pendency of the veteran's appeal.  The new criteria 
became effective on July 3, 1997.  See 62 Fed. Reg. 30235 
(1997).  As will be explained further below, to assign the 
veteran an increased evaluation for his disability, which is 
currently considered moderately disabling, the evidence must 
demonstrate moderately severe disability.  The Board has 
compared the previous version of the regulations affecting 
the disabilities under consideration with the current 
versions of those regulations.  Compare 38 C.F.R. §§ 4.56, 
4.73 (2000), with 38 C.F.R. §§ 4.47-4.56, 4.73 (1996).  The 
provisions of § 4.72 were incorporated in what is the new 
version of § 4.56.  The February 1993 statement of the case 
(SOC) and August 2000 supplemental statement of the case 
(SSOC) did not contain the regulations that pertained to the 
old criteria.  Although the current regulations for 
evaluating muscle disabilities have been consolidated and 
rephrased, the elements for consideration in determining the 
degree of disability have not changed.  Moreover, the changes 
as described below, do not affect the outcome of the case.  
Therefore, there is no prejudice to the appellant by the 
Board's initial consideration of these revised regulatory 
criteria.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories: Slight, moderate, moderately severe, and severe.  
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56 (2000).  

As noted above, the rule of adjudication requires that the 
criteria most favorable to the veteran's claim be used.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 38 C.F.R. 
§ 4.56, concerning factors to be considered in evaluating 
residuals of healed wounds involving muscle groups, in effect 
prior to July 1997, the type of injury envisioned by the 
regulations as causing "slight" (insignificant) disability of 
muscles was a simple wound of muscle.  The history and 
complaint includes service department records of a wound of 
slight severity or relatively brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Cardinal or principal symptoms include weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability included 
evidence of fascial defect or of atrophy or of impaired 
tonus; no significant impairment of function.  See 38 C.F.R. 
§§ 4.50, 4.56(a) (1996).  

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle.  The history and complaint includes service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement.  Objective findings of slight disability include no 
evidence of fascial defect or of atrophy or of impaired 
tonus; no impairment of function.  See 38 C.F.R. §§ 4.50, 
4.56 (2000). 

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included evidence of 
hospitalization for treatment of the wound, and objective 
findings included signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative tests.  See 38 
C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes service 
department record or inservice treatment for the wound; and 
consistent complaints of one or more of the cardinal symptoms 
of loss of power, weakness, undue fatigue-pain, and 
uncertainty or incoordination of movement (in particular 
functions controlled by the injured muscles).  The objective 
findings should include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
See 38 C.F.R. § 4.56 (2000).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally included objective 
findings of moderate loss of deep fasciae on palpation, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved (compared with the sound side) would 
give positive evidence of marked or moderately severe loss.  
See 38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability includes 
service department record or other evidence of 
hospitalization for prolonged treatment, and consistent 
complaint of cardinal symptoms of loss of power, weakness, 
undue fatigue-pain, and uncertainty or incoordination of 
movement and, if present, evidence of inability to keep up 
with work requirements.  Objective findings would include 
loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment.  
See 38 C.F.R. § 4.56 (2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence shows that the veteran is right handed.  
Consequently, for rating purposes, the right shoulder is the 
dominant extremity.

The function of Group II muscles involves depression of the 
arm from the vertical overhead position to a hanging position 
at the side, downward rotation of the scapula, and (along 
with Group III muscles) forward and backward swing of the 
arm.  See 38 C.F.R. § 4.73, Code 5302 (1996) and 38 C.F.R. § 
4.73, Code 5302 (2000).

Under the schedular criteria, evidence of slight impairment 
of the dominant Group II muscles will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 4.73, 
Code 5302.  Evidence of moderate impairment of the dominant 
Group II muscles warrants the assignment of a 20 percent 
disability rating; moderately severe impairment warrants the 
assignment of a 30 percent disability rating; and severe 
impairment warrants the assignment of a 40 percent disability 
rating.  Id.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, Code 
5010.  Degenerative arthritis under Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by x-ray studies: 
(1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-ray studies, 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  As VA X-ray noted degenerative 
changes, an October 1988 rating action included traumatic 
arthritis under Diagnostic Code 5010.

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history does not 
support a rating in excess of 20 percent.  As noted 
previously, 38 C.F.R. §§ 4.56 and 4.72 provide guidance on 
how muscle injuries should be evaluated.  

VA outpatient records dated between 1993 and 1997 show that 
the veteran complained of shoulder pain on several occasions.  
In 1994 X-ray study revealed arthritis at the 
acromioclavicular (AC) joint. 

An August 1997 VA examination report noted that the veteran 
had a positive can test on the right shoulder.  There was 
some tenderness to palpation about the right AC joint.  He 
had full range of motion.  The diagnosis was rotator cuff 
tendonopathy of the right shoulder.  In October 1997 another 
VA examination was performed.  The veteran reported that he 
still had problems with pain.  He had atrophy of the right 
shoulder.  There was pain at the extremes of external and 
internal rotation.  There was a questionably positive empty 
can test.  There was definite weakness with elevation and 
external rotation of the humerus with the humerus abducted 90 
degrees.  Magnetic resonance imaging (MRI) revealed 
interstitial degeneration in the distal rotator cuff.  A 
small amount of subacromial fluid indicated a partial tear.  
The examiner commented that there was evidence of atrophy and 
persistent pain.  

A December 1997 VA examination report noted that the veteran 
had pain on extreme motion in the right shoulder.  There was 
tenderness to palpation about the biceps groove.  There was 
questionable empty can test.  

In January 1998, VA examination revealed pain and tenderness 
in the extreme motion of the right shoulder.  There was no 
focal neurologic deficit.  There was a positive empty can 
test.  There was tenderness to palpation in the biceps tendon 
and supraspinatus tendon insertion areas.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court), has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In March 1999, the veteran underwent VA examination.  There 
was no painful motion, edema, swelling, instability, 
weakness, heat, redness, tenderness or effusion.  There was 
slight atrophy of the paraspinous muscle.  A prominence was 
noted on the right AC joint.  

At the most recent VA examination in April 2000 there was no 
swelling of the right shoulder.  There was a prominence of 
the acromioclavicular joint.  The right shoulder was slightly 
lower than the left shoulder.  There was slight atrophy along 
the supraspinatus area.  There was tenderness to external 
rotation and abduction.  There was no heat or redness.  There 
was slight guarding of the right shoulder.  

While the evidence shows evidence of tenderness and slight 
atrophy the Board considers this comparable with moderate 
disability.  The results of this examination do not reflect 
the criteria necessary for a finding of moderately severe 
Group II muscle impairment.  Specifically, this evaluation 
does not provide evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  There was no indication that the veteran had 
loss of strength (when compared with the sound side).  38 
C.F.R. § 4.56.  These relatively negative findings do not 
provide evidence of impairment in the strength or endurance 
of the veteran's right shoulder such that a rating greater 
than 20 percent would be warranted under either the new or 
old rating criteria.

There are other diagnostic codes concerning other impairment 
of the right shoulder that provide for a higher rating, but 
the manifestations required for the assignment of a higher 
schedular rating are not shown. 

Limitation of motion of the dominant shoulder to shoulder 
level warrants a 20 percent evaluation.  Shoulder motion 
midway between the side and shoulder level warrants a 30 
percent evaluation.  Motion no more than 25 degrees from the 
side warrants a 40 percent rating.  38 C.F.R. Part 4, 
Diagnostic Code 5201.  Normal range of motion of the shoulder 
on forward elevation (flexion) is from zero degrees (arm at 
side) to 180 degrees (arm straight overhead); 90 degrees of 
flexion is achieved when the arm is parallel with the floor.  
Normal abduction of the shoulder is from zero degrees to 180 
degrees.  Normal internal or external rotation of the 
shoulder is from zero degrees to 90 degrees.  38 C.F.R. § 
4.71, Plate I.  

Without regard to the veteran's complaints of pain clearly, 
the veteran does not reach an higher schedular evaluation 
available under Diagnostic Code 5201 as the range of motion 
studies conducted at the March 1999 VA examination was 
flexion, 80 degrees, abduction, 68 degrees; external 
rotation, 42 degrees; and adduction, 30 degrees.  He was able 
to raise the right shoulder 60 degrees.  The April 2000 VA 
examination report indicated flexion was 120 degrees with 
pain, abduction, 0-90 degrees; external rotation, 70 degrees; 
and internal rotation 0-90 degrees.  

Diagnostic Code 5200, concerning ankylosis of the 
scapulohumeral articulation, provides for a 40 percent rating 
on the major side when the ankylosis is intermediately 
between favorable and unfavorable.  However, ankylosis of the 
scapulohumeral articulation is not mentioned in the medical 
records and reports.  The record as a whole does not suggest 
that a higher rating is warranted under this diagnostic code, 
either on the basis of ankylosis or due to limited or painful 
motion.  

Diagnostic Code 5202 provides a 50 percent rating for the 
major extremity when there is fibrous union of the humerus, a 
60 percent rating when there is nonunion (false flail joint) 
of the humerus and a 80 percent rating when there is loss of 
head (flail shoulder) of the humerus.  3 8 C.F.R. Part 4, 
Code 5202.  On examination in April 2000, X-ray revealed 
degenerative narrowing with no osteophyte formation.  There 
was no reported evidence of fibrous union.  Without fibrous 
union, nonunion, or loss of the head of the humerus -- none 
of which are shown in this case -- the criteria in Code 5202 
does not support the assignment of a higher disability 
evaluation.  Diagnostic Code 5203 concerns impairment of the 
scapula or clavicle, which is not shown in this case.

The Board also considers functional loss due to damage or 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board is obligated to take the veteran's reports of painful 
motion into consideration.  38 C.F.R. § § 4.40, 4.45.  The 
Board is presented with clear involvement of an arthritic 
process affecting the right shoulder and painful motion.  
Moreover, the appellant is competent to report his symptoms.  
At the March 1999 VA examination the veteran reported that 
the pain comes and goes.  There was stiffness with lack of 
endurance.  He became tired easily especially if he had to 
use the right arm above 90 degrees.  He had flare-ups 8-10 
times.  The last time he had a flare up was 2 years 
previously.  

At the April 2000 VA examination he reported that sometimes 
in the morning he had pain and stiffness of the right 
shoulder.  He treated this with exercise, Aleve or Tylenol.  
The right shoulder level of pain was 5.  This occurred daily.  
However at times for several days he had no pain.  The pain 
subsided when he quit whatever activity he was involved in.  
Pain was precipitated by excessive exercise.   

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45, in reaching its conclusion in this case.  The 
functional loss due to pain, however, is adequately covered 
by the 20 percent under Diagnostic Codes 5302 and 5010.  The 
record does not show that the veteran experience 
incoordination or excess fatigability due to his right 
shoulder disability.  Although the veteran reported that he 
experienced swelling, the medical evidence does not confirm 
this.  While the veteran has reported significant residuals, 
examination has not revealed edema, swelling, instability, 
heat, redness or effusion or other physical findings 
indicative of significant residuals.  He has not identified 
any functional limitation that would warrant a higher rating 
under any applicable rating criteria.  Rather, the functional 
limitations due to pain are assessed in assigning the 
appropriate percentage rating under the diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.20, 4.40, Part 4.

III.  Left Shoulder

An October 1988 rating action granted service connection for 
traumatic arthritis of the left shoulder, assigning a 
noncompensable evaluation under Diagnostic Code 5203.  This 
rating has been in effect since that time.  

The Schedule for Rating Disabilities provides that malunion 
of the clavicle or scapula, or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  This disability may also be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
Part 4, Diagnostic Code 5203.  

At the August 1997 VA examination, the veteran had full range 
of motion of the left shoulder.  The empty can test was 
negative.  There was tenderness to palpation at the biceps 
groove.  The range of motion for both shoulders and 
musculature were comparable.  X-ray revealed minimal 
degenerative changes, especially at the AC joint.  

At VA examination in March 1999, there was no swelling, 
effusion, instability, weakness, heat, redness or tenderness 
to palpation.  There was slight atrophy of the paraspinous 
muscles.  The range of motion of the left shoulder was 
forward flexion, 170 degrees; abduction, 118 degrees; 
external rotation, 50 degrees; adduction, 40 degrees; and 
internal rotation 60 degrees.  He was able to raise the left 
shoulder 75 degrees.  

The April 2000 VA examination report indicated that there was 
no weakness of the shoulders and upper arms against gravity 
and strong resistance.  There was no heat, redness, weakness, 
edema, effusion or abnormal movement.  The veteran was able 
to perform full range of motion without pain.  The range of 
motion for the left shoulder was forward flexion 180, 
abduction, 0-155 degrees; external rotation, 90 degrees; and 
internal rotation 0-90 degrees.  The examiner commented that 
the left biceps tenosynovitis was remotely related to the 
traumatic arthritis.  

The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45.  
X-ray reports in the past have noted mild degenerative joint 
disease.  At the VA examination in April 2000 the veteran 
reported that he had problems with his shoulder on waking.  
Lying on his left shoulder precipitated pain.  Moreover, 
tenderness has been noted on past VA examination reports. The 
veteran's account of his manifestations is plausible and 
consistent with the medical diagnoses.  The Board must assess 
the weight to be given to the appellant's subjective 
complaints of pain and functional impairment.  While the 
schedular criteria explicitly recognize that functional loss 
may be due to pain, the criteria also provide that subjective 
complaints of pain must be supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  A little used part may be expected 
to show evidence of disuse, either through atrophy, the 
condition of the skin, absent callosity or the like.  38 
C.F.R. § 4.40.  

In Hicks v. Brown, No. 94-287 (U.S. Vet. App. Nov. 27, 1995), 
the Court noted that Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or group of minor 
joints caused by degenerative arthritis established by X-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful and limited motion of the 
affected joint, a 10 percent rating is applied for the joint 
under Diagnostic Code 5003.  The Board concludes that the 
left shoulder symptoms more nearly approximate the criteria 
for a 10 percent rating.  See 38 C.F.R. §§ 4.7, 4.20, 4.59.  
The Board also finds that, although the veteran's subjective 
pain certainly causes some discomfort, he does not exhibit 
more than mild objective findings, as noted above.  There is 
no recent evidence of atrophy, tenderness, redness, heat, 
instability or swelling.  Therefore, a higher rating is not 
warranted under any applicable diagnostic code.

IV.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that any of the veteran's 
disabilities under consideration produces such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  This case does not present 
factors such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran reported 
that he is a retired.  He formerly worked as a lineman for a 
regional telephone company.  A review of the records does not 
show that his retirement resulted from his service-connected 
disabilities.  The veteran has not produced any documents 
from his former employer implicating his service-connected 
disabilities. 

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization 
since service discharge.  Although he complains of painful 
feet and shoulders, he is adequately compensated by the 
ratings in effect, or assigned by this decision.  Neither the 
veteran's statements nor the medical records indicate that 
the disabilities warrant the assignment of extraschedular 
evaluations.


ORDER

An increased rating for the residuals of frozen feet prior to 
January 12, 1998, is denied.

An increased rating of 30 percent for the residuals of frozen 
right foot is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

An increased rating of 30 percent for the residuals of frozen 
left foot is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

An increased rating for the residuals of a right shoulder 
injury with muscular atrophy and weakness, is denied.

An increased rating of 10 percent for traumatic arthritis of 
the left shoulder is granted, subject to the applicable laws 
and regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 


